Citation Nr: 0720779	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-34 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation greater than 20 
percent disabling for recurrent lumbosacral strain.

2.  Entitlement to an initial evaluation greater than 10 
percent disabling for status post septorhinoplasty, with 
allergic rhinitis.

3.  Entitlement to an initial evaluation greater than 10 
percent disabling for S1 nerve root irritation, right lower 
extremity.

4.  Entitlement to an initial evaluation greater than 10 
percent disabling for S1 nerve root irritation, left lower 
extremity.

5.  Entitlement to an effective date prior to August 4, 2005, 
for a grant of service connection for S1 nerve root 
irritation, right lower extremity.

6.  Entitlement to an effective date prior to August 4, 2005, 
for a grant of service connection for S1 nerve root 
irritation, left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Parent


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1993 to August 
1998.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Roanoke, Virginia (RO).

The issues of entitlement to service connection for 
depression, and entitlement to service connection for a 
gastrointestinal disorder, both to include as secondary to 
the veteran's service-connected recurrent lumbosacral strain, 
were raised during the veteran's April 2006 hearing before 
the Board.  As review of the claims file reveals that these 
issues have not yet been adjudicated, they are referred to 
the RO for the appropriate actions. 

With the exception of the issue of entitlement to an initial 
evaluation greater than 10 percent disabling for status-post 
septorhinoplasty, with allergic rhinitis, the issues on 
appeal noted above are addressed in the Remand portion of the 
decision below, and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
veteran requested, on the record during his April 2006 
hearing before the Board, a withdrawal of the issue of 
entitlement to an initial evaluation  greater than 10 percent 
disabling for status-post septorhinoplasty, with allergic 
rhinitis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, for the issue of entitlement to an initial 
evaluation greater than 10 percent disabling for status-post 
septorhinoplasty, with allergic rhinitis, have been met.  38 
U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated in February 2004, service 
connection was granted for status-post septorhinoplasty, with 
allergic rhinitis, and a noncompensable evaluation assigned, 
effective September 23, 2003.  By an August 2005 rating 
decision, that evaluation was increased to 10 percent 
disabling, also effective September 23, 2003.  The veteran 
perfected an appeal in November 2005 as to this issue.  
Consequently, on the record at his April 2006 hearing before 
the Board, the veteran stated that he wished to withdraw his 
claim.

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the claimant or by his or her authorized 
representative.  38 C.F.R. § 20.204(a).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must 
be in writing.  38 C.F.R. § 20.204(b) (1).  

The veteran and his authorized representative requested on 
the record at the April 2006 hearing before the Board that 
the issue of entitlement to an initial evaluation greater 
than 10 percent disabling for status-post septorhinoplasty, 
with allergic rhinitis, be withdrawn.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to that issues, and as 
such, it is dismissed.


ORDER

The issue of entitlement to an initial evaluation greater 
than 10 percent disabling for status-post septorhinoplasty, 
with allergic rhinitis, is dismissed.


REMAND

Subsequent to certification of the veteran's appeal, and 
during the veteran's hearing before the Board in April 2006, 
the veteran notified VA that he had received treatment from a 
private physician for his service-connected recurrent 
lumbosacral strain.  Specifically, at the hearing, two VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, were 
submitted.  Therein, he noted that this treatment was both 
for the lumbosacral strain condition and for the secondary 
conditions of peripheral nerve disorders of the right and 
left lower extremities.  When VA is put on notice prior to 
the issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

Accordingly, the issues of an initial evaluation greater than 
20 percent disabling for recurrent lumbosacral strain; an 
initial evaluation greater than 10 percent disabling for S1 
nerve root irritation, right lower extremity; an initial 
evaluation greater than 10 percent disabling for S1 nerve 
root irritation, left lower extremity; an effective date 
prior to August 4, 2005, for a grant of service connection 
for S1 nerve root irritation, right lower extremity; and an 
effective date prior to August 4, 2005, for a grant of 
service connection for S1 nerve root irritation, left lower 
extremity, are remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources, to include private 
treatment records from Barger 
Chiropractic, Kernersville, North 
Carolina; and from Orthopedic Specialists 
at Spine Center of the Carolinas, P.A., 
Winston-Salem, North Carolina.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.

2.  Once the above actions have been 
completed, the issues of an initial 
evaluation greater than 20 percent 
disabling for recurrent lumbosacral 
strain; an initial evaluation greater than 
10 percent disabling for S1 nerve root 
irritation, right lower extremity; an 
initial evaluation greater than 10 percent 
disabling for S1 nerve root irritation, 
left lower extremity; an effective date 
prior to August 4, 2005, for a grant of 
service connection for S1 nerve root 
irritation, right lower extremity; and an 
effective date prior to August 4, 2005, 
for a grant of service connection for S1 
nerve root irritation, left lower 
extremity, must be considered based on all 
evidence of record.  If the maximum 
benefit sought is not awarded with regard 
to any issue, the veteran and his 
representative must be provided with a 
Supplemental Statement of the Case 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
must be allowed for response.  The case 
must then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


